Citation Nr: 1703180	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-31 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.  The Veteran currently lives within the jurisdiction of the Louisville, Kentucky RO.  

The Veteran provided testimony at a November 2016 hearing before the undersigned.  A transcript of that proceeding is of record.

On the record, during hearing testimony, the Veteran withdrew his appeals for increased ratings for bilateral lower extremity peripheral neuropathy.  Thus, the criteria for withdrawal by the Veteran of his appeals on the issues of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy have been met. 38 C.F.R.§§ 20.202, 20.204 (2016).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that has been linked by medical evidence to an in-service stressor for which there is credible supporting evidence and for which a VA psychologist has found is based on fear of hostile military action consistent with the circumstances of the Veteran's service.

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for entitlement to service connection for PTSD and entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(2016). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran indicates that he has PTSD due to his experiences while serving in the Republic of Vietnam.

Service personnel records clearly reflect that the Veteran served in the Republic of Vietnam from January 1966 to July 1966.  He was awarded the Vietnam Service Medal with a Bronze Service Star.

In May 2016, the Veteran was afforded a VA PTSD examination.  The Veteran reported a history of being shelled while in Saigon.  The examiner diagnosed the Veteran with PTSD, conforming to the DSM-V criteria.  In addition, the VA examiner's opinion linked the diagnosis of PTSD to fear of hostile military action.  The examiner based this conclusion on an accurate history, and it appears to be consistent with the circumstances of his service.  The reported stressors, upon which the PTSD diagnosis and nexus opinion are based, are consistent with his personnel records showing service in imminent danger in Vietnam.  Under the regulation, 38 C.F.R. § 3.304(f)(3) (2016), the Board finds the VA examiner's diagnosis of PTSD and positive nexus opinion sufficient to grant service connection for PTSD.  

The Veteran has provided information concerning his in-service events consistent with record of service; a VA examiner has linked his PTSD to this fear of hostile military action.  As such, Veteran's claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In May 2012, the Veteran submitted an application for TDIU, indicating that he stopped working in 2012.

Currently, without consideration of the grant for service connection for PTSD herein, the Veteran met the requirements for a schedular TDIU from September 30, 2011.  As of that date, he was compensated for coronary artery disease at a 30 percent rate, diabetes mellitus at a 20 percent rate, peripheral neuropathy of the right lower extremity at a 20 percent rate, peripheral neuropathy of the left lower extremity at a 10 percent rate, peripheral neuropathy of the right upper extremity at a 10 percent rate, peripheral neuropathy of the left upper extremity at a 10 percent rate, tinnitus at a 10 percent rate, and noncompensably for bilateral hearing loss.  Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

A May 2012 letter from the Veteran's prior supervisor indicates that the Veteran could no longer use the fork truck due to his peripheral neuropathy, his medications made delivery to the production lines unsafe, and his pain made him unable to work without frequent breaks, slowing down overall production.  The Veteran's retirement was therefore necessary due to his disabilities.

A June 2016 VA examiner indicates that the Veteran has difficulty gripping/grasping objects, sitting, standing, and walking for long periods due to his diabetes peripheral nerve condition.  After standing for fifteen minutes, he has to sit.  After sitting for an hour, he has to stand.  If the Veteran walks more than fifty yards, he has to sit.  Due to these impairments, the examiner opined, it would be difficult for the Veteran to maintain gainful sedentary and physical employment.

The Veteran, through his representative, submitted two vocational rehabilitation reports from Vocational Management Services, Inc. with generally the same findings.  The Board will focus on the findings of the most recent report, dated October 2016.  The report indicates that the Veteran is restricted to unskilled work, he drove a forklift for many years at General Motors, until May 30, 2012.  The Veteran's highest level of education is the GED he received while in the military.  He now has problems with his hands and is unable to do frequent or continuous work with his upper extremities.  He has fatigue from his coronary artery condition.  He also has problems with lifting due to his peripheral neuropathy.  The vocational rehabilitation specialist opined that, due to these disabilities, the Veteran is unemployable.

Thus, taking all of the evidence of record into consideration, the Board finds that the preponderance of the evidence indicates that the severity of the Veteran's service-connected disabilities, as described by the vocational counselor and the June 2016 VA examiner, warrants entitlement to TDIU.  



ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as PTSD, is granted.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


